Citation Nr: 0417049	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, other than pes planus.  

2.  Entitlement to service connection for sciatica of the 
right buttock.  

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received.  

4.  Entitlement to an increased (compensable) rating for 
degenerative joint disease of the right great toe.  

5.  Entitlement to an initial (compensable) rating for 
gastroesophageal reflux disease (GERD).   


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1975, from April 1979 to February 1985, and from 
June 1986 to September 1989.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision, in 
which the RO denied the veteran's claims for service 
connection for a left foot disability and GERD, as well as a 
claim for an increased rating greater than 10 percent for a 
left knee disability.  The veteran filed a notice of 
disagreement (NOD) in July 2002, and the RO issued a 
statement of the case (SOC) in March 2003 only with respect 
to the claims associated with the left knee and left foot.  

In a March 2003 rating decision, the RO granted the veteran a 
separate 10 percent evaluation for degenerative joint disease 
(DJD) of the left knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Additionally, the RO granted service connection 
for GERD, finding the disability noncompensable, effective 
December 28, 2000.  The RO denied, inter alia, an increased 
(compensable) rating for DJD of the right great toe, service 
connection for sciatica of the right buttock, and determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
bilateral pes planus.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran disagreed with the denial of his claims with respect 
to sciatica of the right buttock, bilateral pes planus, and 
the right great toe.  He also disagreed with the initial 
disability rating assigned for his GERD.  The Board notes 
that an SOC pertaining to these claims has yet to be issued.  

Because the claim for a higher initial rating for GERD 
involves disagreement with the initial noncompensable rating 
assigned, the Board has characterized each claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

In a June 2003 VA Form 21-4138 (Statement in Support of 
Claim), the veteran noted that he wished to continue to 
appeal his claim for service connection for a left foot 
disability.  This statement was accepted as a substantive 
appeal as to that issue.  

Following the RO's certification of the veteran's appeal to 
the Board in August 2003, the veteran submitted additional 
evidence to the RO, which subsequently forwarded the evidence 
to the Board.  Thereafter, the veteran's representative 
submitted evidence to the Board in support of the veteran's 
claims.  Collectively, the evidence consists of treatment 
records from the Fayetteville and Salisbury VA Medical 
Centers (VAMCs) and the Winston-Salem VA outpatient Clinic 
(VAOPC) as well as medical reports from Cape Fear Podiatry 
Associates.  The Board accepts the evidence submitted by both 
the veteran and his representative for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2003).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in an 
August 2003 VA Form 21-4138 (Statement in Support of Claim), 
the veteran raised a claim for an increased rating for his 
service-connected left ankle disability, as well as a claim 
for service connection for painful scars of the left ankle 
associated with surgery.  In another VA Form 21-4138, 
received in September 2003, the veteran raised a claim of 
service connection for painful and tender scars of the left 
knee.  As these issues have not been adjudicated by the RO, 
they are not before the Board; hence, they are referred to 
the RO for appropriate action.  


REMAND

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  They include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, with respect to the claim for service 
connection for a left foot disability, other than pes planus 
(the only issue for which an appeal has been perfected, to 
date)  the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions, to particularly include the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
VA to explain what evidence will be obtained by whom, as well 
as identify the evidence and information necessary to 
substantiate the veteran's claim.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran submit all 
medical evidence pertinent to his claim that is in his 
possession.  With respect to the notice described above, the 
RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim currently on 
appeal.  For the sake of efficiency, the RO should consider 
all evidence added to the record since the certification of 
the appeal to the Board (to include that forwarded and 
submitted directly to the Board).  

As a final point, the Board notes, as in the introduction 
above, that the veteran has disagreed with the initial 
evaluation assigned for the grant of service connection for 
GERD, as well as with the denial of his claims for service 
connection for sciatica of the right buttock, for an 
increased (compensable) rating for DJD of the right great 
toe, and the petition to reopen his claim for service 
connection for bilateral pes planus. 

By filing the notice of disagreement, the veteran has 
initiated appellate review of the denial of this claims.  The 
next step in the appellate process is for the RO to issue to 
the veteran a statement of the case summarizing the evidence 
relevant to these issues, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determination.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, the aforementioned 
claims must be remanded to the RO for the issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
his claims for service connection for 
sciatica of the right buttock, an 
increased (compensable) rating for the 
right great toe, and an initial 
compensable evaluation for service 
connection for GERD, as well as the 
petition to reopen a claim for service 
connection for bilateral pes planus.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9, and afford them the applicable 
time period for perfecting an appeal as 
to the pertinent issues.  The veteran and 
his representative are hereby reminded 
that appellate consideration of these 
claims may be obtained only if a timely 
appeal is perfected.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim for 
service connection for a left foot 
disability, other than pes planus.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim (along with that 
requested but not yet received), and 
specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claim that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a left foot 
disability, other than pes planus, in 
light of all pertinent evidence (to 
include all that added to the record 
since the initial ceritification of the 
appeal to the Board) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



